Citation Nr: 0408122	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-14 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiovascular disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2001, the Board remanded 
the matter to the RO for further development.  Following that 
action, the case was again returned to the Board.  In June 
2003, the Board ordered additional development.  VA 
examination was conducted in June 2003.  Subsequently, the 
regulation which allowed the Board to undertake its own 
development was invalidated.  Thereafter, the Board again 
remanded the case to the RO in August 2003 to comply with 
superseding regulations.  The RO reviewed the case and issued 
a supplemental statement of the case (SSOC), as directed in 
the August 2003 Remand.  The case is again before the Board.  


FINDING OF FACT

There is no current heart murmur or other cardiovascular 
disease found on examination.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form and to inform or assist the veteran.  
The veteran has been provided numerous letters and documents 
notifying him of the evidence necessary to substantiate his 
claim and of his and VA's respective duties, and requesting 
from him relevant information and evidence.  Although a 
single letter was not provided prior to the initial 
adjudication of the claim, this is no more than harmless 
error given the thorough and extensive development 
accomplished in the claim, as well as the detailed 
supplemental statement of the case (SSOC) issued in September 
2003.  Furthermore, the SSOC set forth the requirements of 
the VCAA as well.  

It appears from the contentions and arguments presented that 
the veteran is fully aware of the relevant law and evidence 
germane to his claim on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claim.  The veteran has indicated on 
several occasions, including in October 2002, that he has no 
additional evidence to submit.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002), see also VAOPGCPREC 1-2004.

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  The Board finds that the 
claim is substantially complete.  Records were requested from 
the medical providers identified by the veteran, including 
Baptist Medical Center and Dr. P. Go.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
did provide the appellant with VA compensation examinations 
in August 2002 and June 2003.  While the veteran has argued 
that two employers denied him employment at the time he 
separated from service due to the heart condition, requests 
for him to complete a release form so that VA could request 
these records have yielded no results.  Thus, VA has made 
reasonable efforts but is prevented from obtaining these 
records.  

It is clear that the claimant has nothing further to submit 
with regard to this claim, and adjudication of his claim can 
proceed.  Further delay of the appellate review of this case 
by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Service connection claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as cardiovascular disease may 
be presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R 
§ 3.303(b).

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veteran's Claims (Court) 
noted, "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of a present disability there can be no valid claim."

The veteran urges that he had a heart condition that manifest 
in service and that was aggravated by service.  The record 
shows he was noted to have a grade I pulmonic systolic murmur 
at his pre-induction physical examination.  Service medical 
records showed no signs or symptoms of a heart problem.  At 
separation, the only problems noted were the veteran's 
reports of history of palpitation or pounding heart, as the 
medical examination showed no evidence of abnormality.  

Treatment records from Baptist Medical Center dated from 
April to June 1990 show a diagnosis of hypertension with a 
history of heart murmur in 1958.  The heart was noted to be 
enlarged.  

A Baptist Medical Center hospital discharge summary from W. 
Sexton Lewis, M.D., dated in April 1990, shows a referral 
from Dr. P. Go for definitive cardiac studies due to chest 
pains, shoulder pains and blood pressure of 206/94.  A 
coronary arteriogram and angiocardiogram showed normal 
coronary anatomy and ejection fraction.  The veteran did have 
significant high blood pressure.  The diagnoses were right 
shoulder and arm pain probably due to radiculopathy; type II 
diabetes, mild; and hypertensive cardiovascular disease, 
probably essential with a family history that his mother was 
hypertensive.  

The veteran was afforded a VA examination in August 2002.  At 
that time, his history of a heart murmur was noted.  The 
examiner noted that it was a functional murmur, as he had no 
problems with this in 1990.  It was noted that Dr. Lewis did 
not hear a murmur during his examination, and that the tests 
performed by Dr. Lewis were normal.  The veteran complained 
of tiredness and squeezing chest pain.  The impression was no 
clinical evidence of heart disease, but the veteran was noted 
to have a right branch block on electrocardiogram (ECG).  
Such a block was not considered indicative of heart disease, 
was not considered arrhythmia, and reportedly usually caused 
no symptoms and required no direct treatment.  Thus, the 
comments were that no murmur was heard, the murmur in service 
did not undergo worsening in service, nor was it present in 
recent examinations and tests.  There was no evidence of 
cardiovascular disease, and the examiner could not relate the 
murmur noted at entrance to service with cardiovascular 
disease.  Chest X-rays and testing were normal.  

The veteran was afforded an additional VA examination in June 
2003.  This examination was performed by another heart 
specialist.  The claims folder was reviewed and the history 
was noted.  Examination showed blood pressure of 140/90.  No 
heart murmur was heard.  The final diagnosis was heart murmur 
or disease, not found at this time.  The comment was that it 
was clear that someone heard a murmur during the induction 
examination in service but that it was likely a functional 
heart murmur which is not uncommon.  There was no current 
murmur.  The right bundle block diagnosed in August 2002 was 
noted to not be diagnostic of heart disease.  The examiner 
did not think the right bundle branch block was significant.  
The examiner did not think repeat cardiovascular studies were 
warranted.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for cardiovascular 
disease.  Two recent VA examiners have concluded that the 
veteran does not currently suffer from any cardiovascular 
disease.  These examination reports are based upon detailed 
examination of the veteran and review of the claims folder, 
and are found to be the most probative evidence of record.  
The veteran's own statements that he has heart disease are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  In the absence of a current disability, 
there can be no valid claim.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for cardiovascular disease.  Accordingly, 
the record does not present an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  Hence, the appeal is denied.


ORDER

Service connection for cardiovascular disease is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



